DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/21 has been entered.

Claim Interpretation Corrected
In the office action dated 5/5/21, the examiner interpreted part of the claims 1, 8, and 15 recitation of “to make the second information of the off-chain transaction record consistent” to be “intended use”.   The applicant has amended 

Claim Rejections - 35 USC § 112(a) Withdrawn
In the office action dated 5/5/21, the examiner rejected claims 21, 25, and 28 under 35 U.S.C. 112(a) as having no support in the original abstract, specification or drawings.  In response, the applicants amended the language adding “to perform subsequent selection operations in which the reconciliation service provider selects subsequent blockchain transactions to provide to the blockchain member”.   The rejection is withdrawn.  

Claim Rejections - 35 USC §112(b) Withdrawn
In the office action dated 5/5/21, the examiner rejected claim 15 under 35 U.S.C. 112(b) as hybrid claim.  In response, the applicants amended the claim language and the rejection is withdrawn.  

Response to Arguments
Applicant's arguments filed 7/6/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“independent claims have each been amended to recite new features… (i) the first information includes one or more dimensions of information describing the given blockchain transaction that are not present in the second information or (ii) a first value of a description of the given blockchain transaction in the first information is different from a second value of the description of the given blockchain transaction in the second information… references have not been shown to disclose, teach, or suggest claims including this new combination of features,”
the examiner respectfully disagrees.   The amended features are merely words – granted, additional words – that describe the existing elements.  For example, the “feature” of “first information includes one or more dimensions of information describing…” does nothing to narrow down the claim scope to move the claims towards allowance.   This is because a quick read of the specification shows that “dimension” are simply a way of describing general data.   See para 41 stating “for example, include one or more of the following dimensions: a time period including a creation moment of the blockchain transaction record, a blockchain member participating in a blockchain transaction corresponding to the blockchain transaction record”.  Similarly the newly added language of “first value . 




Claim Interpretation
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can be considered to be “intended use” and should be revised.  
Claims 1, 8, and 15: “for discovering and correcting missing or erroneous information”. 
Optional Language
Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does 
The following claims and language can be considered to be “optional language limitations” and should be revised.  
Claim 1: the conditional element of “in response to the determining that the second information of the given off-chain transaction record is inconsistent… ”, 
creates the following optional events 
(1) “performing, by the blockchain member, a reconciliation operation…” and
(2) “recording, by the blockchain member, reconciliation data…”.
Note that the conditional element of “in response to” is optional.  Thus, the subsequent acts of “performing … recording …” do not necessarily occur – rendering the subsequent action contingent and lacking in patentable weight.   

Claim Rejections - 35 USC §112(b)
Degree Rendering Claim Indefinite
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 8, 11-12, 15, 18-19, 21-22, 24-29, and 31-32 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, 15 recite “recording, by a blockchain member and in off-chain storage separate from a blockchain, a plurality of off-chain transaction records including a given off-chain transaction record comprising second information describing a given blockchain transaction that occurred on the blockchain
Claim 32 also recites “first set of data dimensions is different from the second set of data dimensions” is unclear because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how such condition could be absolute.   This is because the claim 1 suggests that there could be a data reconciliation, rendering the two data set to be the same.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 4-5, 8, 11-12, 15, 18-19, 21-22, 24-29, and 31-32 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method for comparing more personal record against a more public record and recording any discrepancy to ensure accuracy of the personal record, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, Claims 8 and 15 recite a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use. 
Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because the additional elements, such as comparing personal blockchain record of public blockchain record and adjusting the personal blockchain record to be consistent with the public blockchain record by using “off-chain storage” and “data interface
Dependent claim 4 introduces the additional element of “sending, by the blockchain member, a specified condition to a reconciliation service provider” and “receiving, by the blockchain member, the blockchain transaction record”.   This is part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 8 introduces the additional element of “computer-readable medium” used for storing software instructions.  This is part of a computer system that is being used as a tool to perform the abstract idea.  Dependent claim 8 also introduces the additional element of “computer system” obtaining, comparing, and modifying blockchain transaction records.  This is part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 15 introduces the additional element of “one or more computers”, “one or more computer memory devices”, and “tangible, non-transitory, machine-readable media”.  This is part of a computer system that is being used as a tool to perform the abstract idea.
In summary, dependent claims 5, 11-12, 18-19, 21-31 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements, considered either individually or in combination, are merely extensions of the abstract idea, 
Therefore, claims 1, 4-5, 8, 11-12, 15, 18-19, and 21-31 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573 U.S. 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8, 11-12, 15, 18-19, and 21-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Armstrong (20150262137) in view of Eksten (20180157825) and Batra (20180137465).
Regarding claim 1, Armstrong discloses  

recording, by a blockchain member and in off-chain storage separate from a blockchain, a plurality of off-chain transaction records including a given off-chain transaction record comprising second information describing a given blockchain transaction that occurred on the blockchain; 
obtaining, by the blockchain member through a first data interface of the blockchain member and a second data interface of the blockchain, a blockchain transaction record that is selected from a blockchain ledger maintained in the blockchain, wherein the blockchain transaction record includes first information describing the given blockchain transaction” ([0016] and [0020]-[0021]).

“comparing, by the blockchain member, the blockchain transaction record with the given off-chain transaction record and determining, by the blockchain member and based on the comparing, that the second information of the given off-chain transaction record is inconsistent with the first information of the blockchain transaction record based on the (i) [dimensions of information describing] the given blockchain transaction that are not present in the second information or (ii) a first [value] of a description of the given blockchain transaction in the first information is different from a second [value] of the description of the given blockchain transaction in the second information;Application No. : 17/035,305 Filed: September 28, 2020Page: 3 of12
in response to the determining that the second information of the given off-chain transaction record is inconsistent with the first information of the blockchain transaction record, performing, by the blockchain member, a reconciliation operation on the given off-chain transaction record based on the blockchain transaction record that makes the second information of the off-chain transaction record match the first information of the blockchain transaction record, the reconciliation operation including making one or more changes to the second information of the given off-chain transaction record” ([0022] and [0027]).

Armstrong does not disclose 
“recording, by the blockchain member, reconciliation data into the blockchain ledger maintained in the blockchain, wherein the reconciliation 
Batra teaches 
“recording, by the blockchain member, reconciliation data into the blockchain ledger maintained in the blockchain, wherein the reconciliation data comprises (i) an identification of the blockchain member that performed the reconciliation operation and an identification of the one or more changes made, by the blockchain member, to the given off-chain transaction record” ([0033]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Armstrong to include 
“recording, by the blockchain member, reconciliation data into the blockchain ledger maintained in the blockchain, wherein the reconciliation data comprises (i) an identification of the blockchain member that performed the reconciliation operation and an identification of the one or more changes made, by the blockchain member, to the given off-chain transaction record” based on the teaching of Batra
The motivation being to record the corrections to the public blockchain for future contact reference and as warning for possible future occurrence of the same issue.  See paragraph 33. 

Armstrong also does not disclose 
(the data being recorder and reconciled) “dimensions of information describing” and “value”.
Eksten teaches 
(the data being recorder and reconciled) “dimensions of information describing” and “value” ([0181]-[0182] and [0175]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Armstrong to include 
(the data being recorder and reconciled) “dimensions of information describing” and “value” based on the teaching of Eksten.  
The motivation being to have multitudes of data and be able to identify them in some unique way for easier comprehension.  See para 173-176.

Regarding claim 4, Armstrong discloses  


Regarding claim 5, Armstrong discloses  
“wherein the specified condition comprises at least one of a moment at which the blockchain transaction record is created, a blockchain member that participates in a blockchain transaction corresponding to the blockchain transaction record, a condition indicating that the blockchain transaction record is a normal transaction record, or a condition indicating that the blockchain transaction is a refund transaction record” ([0028]).

Claim 8 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 11 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 12 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 5.

Regarding claim 21, Armstrong discloses  
“the reconciliation service provider uses the specified condition to perform subsequent selection operations in which the reconciliation service” ([0016]).

Regarding claim 22, Batra discloses  
” ([0033]).
The motivation being to record the corrections to the public blockchain for future contact reference and as warning for possible future occurrence of the same issue.  See paragraph 33. 

Regarding claim 24, Armstrong discloses  
“wherein the blockchain ledger comprises a plurality of blockchain transaction records that record information associated with asset transfer operations occurring on the blockchain” ([0019]).

Regarding claim 25, Armstrong discloses  
“reconciliation service provider uses the specified condition to perform subsequent selection operations in which theApplication No. : 17/035,305 Filed: September 28, 2020Page: 9of12reconciliation service provider selects subsequent blockchain transactions to provide to the blockchain member” ([0016]).

Claim 26 is rejected using the same rationale that was used for the rejection of claim 22.

Regarding claim 27, Armstrong discloses  
“the blockchain ledger includes a plurality of blockchain transaction records that record information associated with asset transfer operations occurring on the blockchain” ([0019]).

Regarding claim 28, Armstrong discloses  
“the reconciliation service provider uses the specified condition to perform subsequent selection operations in which the reconciliation service provider selects subsequent blockchain transactions to provide to the blockchain member” ([0016]).

Claim 29 is rejected using the same rationale that was used for the rejection of claim 22.

Claim 31 is rejected using the same rationale that was used for the rejection of claim 24.

Regarding claim 32, Eksten discloses  

([0181]-[0182] and [0175]).
The motivation being to have multitudes of data and be able to identify them in some unique way for easier comprehension.  See para 173-176.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The 
	
/MARK GAW/
Examiner, Art Unit 3692


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698